                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


UNITED STATES OF AMERICA,                 )
                                          )
                                          )
V.                                        )     CRIMINAL NO. 2:18-CR-132-DBH
                                          )
DONALD ST. PIERRE,                        )
                                          )
                        DEFENDANT         )


                            PROCEDURAL ORDER


      In its Opposition to Defendant’s Motion for Compassionate Release at 9

(ECF No. 121), the government stated that the defendant was scheduled to

receive a COVID-19 vaccination on June 18, 2021. The parties shall inform the

Court whether the defendant did in fact receive the vaccination.

      SO ORDERED.

      DATED THIS 21ST DAY OF JUNE, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
